Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a combination of a core of a bedding layer and a comfort layer overlaying the core wherein the comfort layer comprises a matrix of interconnected pocketed mini coil springs with each mini coil spring contained within a fabric pocket having a weld seam at least partially around the fabric pocket joining first and second pieces of the fabric pocket; said comfort layer having a tall section and a short section wherein the pocketed mini coil springs of each of the tall sections have a first height and the pocketed mini coil springs of each short section have a second height less than the first height.  The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673